Ca`Se 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 1 of 18

 

AO 106 (Rev. 04/10) Application for a Search Warrant 7 So'l(hg,end states
‘ 4/ 4 ED or 7~9';‘: 7
»UNITED STATES DISTRICT CoURT 4»°1> 08
for the bay/dd 2079
' rad/9

Southern District of Texas

caseNo. 6-19"'059

In the Matter of the Search of

(Briefly describe the property to be searched
or identi@) the person by name and address)

Goog|e Drive information and contents associated with
email account: hammerman0770@gmai|.com that is
stored at premises controlled by Goog|e LLC

APPLICATION FOR A SEARCH WARRANT

\./\./\/\/\/\./

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

searc e and 1ve1ts10cat10n
ee Aiiac men K. g )

located in the _ Northern District of California , there is now concealed (idenrify the

person or describe the property to be seized)l
See Attachment B.

 

Th€ baSiS for the Seal'Ch under Fed. R. Cl'ii'rl. P. 41(0) is (eheck one or more)!
devidence of a crime;

dcontraband, fruits of crime, or other items illegally possessed;
E(property designed for use,l intended for use, or used in committing a crime;
l:l a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of: ;

Code Section ' Ojj"ense Description
18 U.S.C. § 2252 and 2252A Distribution, Receipt and Possession of Chi|d Pornography
et seq;

1

The application ls based on these facts:
see attached affidavit

d Continued on the attached sheet.

|:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the'attached sheet.

§ 191me

/pplicéj nt," signature

 

DeWayne Lewis, Specia| Agerlt,7

‘ rinted name and title
Sworn to before me and signed in my presence
Date:( ;‘Z(\,`z g 242/7 y

Judge’ s signature

 

City and state: Galveston, Texas ` Andrew M. Edison, United States Magistrate Judge
` Printed name and title »

 

 

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD P`age 2 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

INTHE MATTEROF THE SEARCH OF 6 d 19 ° 0 5 9
INFORMATION ASSOCIATED WITH Case NO '

GOOGLE DRIVE AND EMAIL ACCOUNT: `

hammerman0770@gmail.com THAT IS

STORED AT PREMISES CONTROLLED BY

GOOGLE, INC.

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, DeWayne Lewis, being first duly sworn, hereby depose and state as follows:
INTRODUCT-ION AND AGENT BACKGROUND

l. l I make this affidavit in support of an application for a search warrant for information
associated with certain accounts that is stored at premises owned, maintained, controlled, or operated by
Google, Inc., a company headquartered at 1600 Ampitheater Parkway, Mountainview, California 94043.|
The information to be searched is described in the following paragraphs and in Attachment A. This affidavit
is made in support of an application for `a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and
2703(c)(l)(A) to require Google to disclose copies of the information to the government (including the
content of communications) further described in Section I of Attachment B. Upon receipt of the information
described in Section I of Attachment B, a government-authorized person will review that information to

locate the items described in Section ll of Attachment B.

2. ~ I am a Special Agent (SA) with the Department of Homeland Security, Immigration: and
Customs Enforcement (ICE), assigned to the Homeland Security Investigations (HSI) office in Galveston,
Texas. I have been so employed since June 2002. As part of my duties as an ICE agent, l investigate criminai
violations related to child exploitation and child pornography, including violations pertaining to online
extortion and/or~stalking, adults attempting to meet with juveniles for sexual encounters and the illegal
production, distribution, receipt, and possession of child pornography, in violation of 18 'U.S.'C. §§ 2252

and 2252A. I have received training in the area of child pornography and child exploitation, and I have had

Case 3:19-mj-00059 Document 1 _ Filed on 04/08/19 in TXSD Page 3 of 18‘

the opportunity to observe and review numerous examples of child pornography (as defined in 18 U.S.C. §
2256)1 in all forms of media, including computer media. l have participated in the. execution of numerous
search warrants and covert operations involving child exploitation and the online solicitation of minors,j
many of which involved child exploitation and/or child pornography offenses I am in routine contact with:
experts in the field of computers computer forensics, and Internet investigations. 1 annually attend the:
Dallas Crimes Against Children Conference where I attain various investigative training. l am currently al

member of the Houston Metro lnternet Crimes Against Children Task Force. This task force includes
prosecutors and members of multiple police agencies across the southeast/coastal Texas and Houston metroi

regions

3. This affidavit is intended to show merely that there is sufficient probable cause for the1

requested warrant and does not set forth all of rny knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of Title 18 U.S.C. §§ 2252(a)(4)(B) and 2252A(a)(5)(B), et seq.,-
_ which make it a crime-to possess child pornography, violations of Title 18 U.S.C. §§ 2252(a)(2) and:
2252A(a)(2), et seq., which make it a crime to receive/distribute child pornography in interstate commerce:‘

. 1
by computer, and violations of 18 U.S,C. §§ 2252(a)(1) and 2252A(a)(1), et seq., which make it a crime to,

transport or ship child pornography in interstate commerce have been committed by the person using Google§

email address hammerrnan0770@gmail,com. There is also probable cause to search the information§

 

l “Child Pornography means any visual depiction, including any photograph, film, v`ideo, picture, or computer orE
computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of sexually explicit'
conduct, where - (A) the production of such visual depiction involves the use of a minor engaging in sexually explicit conduct; .
. . [or] (C) such visual depiction has been created, adapted, or modified to appear that an identifiable minor is engaging in sexually§
explicit conduct.” For conduct Occurring after April 30, 2003, the definition also includes “(B) such visual depiction is a digital
image, computer image, or computer-generated image that is, or is indistinguishable from that of a minor engaging in sexually
explicit conduct,’? 18 U.S.C. § 2256(8).

Case 3:19-mj-00059- Document 1 Filed on 04/08/19 in TXSD Page 4 of 18

described in Attachment A for evidence, contraband, instrumentalities and/or fruits of these crimes, as

described in Attachment B.
GOOGLE DRIVE
5. l Google, lnc., hereafter,“‘Google,” is a global internet business and consumer services

company that offers a comprehensive network of properties and services including Gmail, Google Maps,

Google Calendar, Google Hangouts, Google Keep, Google Play, YouTube, and many others

6. Google Drive is a free file storage (up to 15 gb) and synchronization service operated by
Google. It allows users to increase their storage limits beyond their hardware at home and store files in thef
cloud, synchroni;e files across devices and share files Users can store any type of files: photos, videos,§
_ 'PDF’s (portable document files), etc. Users can also save email attachments directly to their Google Drive
instead of manually manipulating it over to its new storage location. it is available on the intemet and as ag
mobile application A user registers with Google Drive by creating a Google accountE
at wWW.google.com, clicking the “create an account” link and a step-by-Step, or “click-by-click,” method;
leads the user through the process Files and folders stored in Google Drive can be shared privately with§
other, particular users through their Google account(s).' Google Drive comes loaded, or pre-installed, as an:
application, or “app,” on various smartphones. After a user has a Google account created, he can access his:

free storage space through his web browser, through his computer’s file system and through his mobile-‘

device. ..
:PROBABLE CAUSE

7. The -Houston Metro Internet Crimes Against Children (ICAC) task force received

information about suspicious activity from Google, lnc.’s cloud storage service division named Google.

Drive. Google reported to the Nation`al Center for Missing and Exploited Children (NCMEC) on December'

3

.Case 3:19-mj-00059 Document 1 Filed on .04/08/19 in TXSD Page 5 of 18

1
1
1

31, 2018, that someone was uploading child pornography images into their cloud services infrastructure.:
Google viewed at least one file that was uploaded into their customer’s Google Drive account, and provided§
that image to NCMEC. The NCMEC report was forwarded to the Department of Homeland Security,;
Immigration and Customs Enforcement, Homeland Security lnvestigation (HSI) office in Galveston, Texas.j
HSI Special Agent DeWayne Lewis received and reviewed the report. The suspicious file was a color image
that depicted a nude Caucasian minor exposing her vagina for the camera’s view. The customer information

associated with the account that Google supplied was, in part:

Name: Kurt Rodehorst
Mobile Phone: +14097718162 _
Email Address: hammerman0770@gmail.com (Verified)

8. SA Lewis examined the Suspicious image that was viewed and reported by Google, which§
met the federal definition of child pomography, and was from the hammerman0770@gmail`.com Google-
Drive account activity. Its title and description are listed below, in part:

1

rlZ-pics- tour-001. jpg was a color photo that depicted a nude, pre-pubescent Caucasian female,-
approximately 6- 8 years old, seated m a cushioned chair with her legs slightly parted to expose her
vagina for the photographer s view. ' 1

9. SA Lewis researched the nameKurt Rodehorst and discovered that he was a local registered
sex offender based on his most recent Texas conviction in 1995, for lndecency with a Child (5 year old.:
victim), and his prior Loui`siana conviction in 1991, for lndecent Behavior with a Juvenile (4 year old;
victim). On l\/iarch 11, 2019, SA Lewis: contacted the Galveston County Sheriffs Office sex offender;
compliance officer, Deputy Mitchell Stephenson. Deputy Stephenson confirmed that the phone numberi5
associated With the Google Drive account, 409-771-8162,. was‘one associated with Rodehorst in theirj

records management system. Deputy M_itchell also confirmed that Rodehorst’s listed address was 410‘

Louisiana Avenue in Bacliff, Texas.

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 6 of 18

10. SA Lewis acquired a federal search warrant for the Rodehorst residence and executed it on
March 28, 2019. Investigators made contact with Kurt Rodehorst at the scene and advised him there was ag
search warrant for the residence SA Lewis asked to speak with Mr. Rodehorst about the warrant in the£
privacy of his unmarked, gray Ford Explorer while other investigators conducted their tasks Mr. Rodehorsti
agreed and accompanied SA Lewis to his vehicle where Pearland Police Detective Cecil Arnold, a fellow-
member of the Houston Metro ICAC, was waiting. Although he was not in custody, nor under arrest,-
Detective Arnold read the Miranda warning to Rodehorst, which he stated that he understood. Detective
Arnold eventually asked Rodehorst what his email address was and Mr. Rodehorst provided three,

including hammerman0770@gmail.com. :As the conversation pro gressed, Rodehorst stated that he needed-

to speak with an attorney and the interview was concluded.

CHARACTERISTICS CoMMoN To INDIVIDUALS wITH A sExUAL INTERST m
t CHILDREN

11. Based upon my own knowledge, experience,' and training in child exploitation and child. l
pornography investigations and the training and experience of other law enforcement officers with whom;
I have had discussions there are certain characteristics common`to individuals involved in the sexual:
exploitation of children which includes the distribution, receipt, possession and collection of childi
pornography:

12. individuals with a sexual interest in children receive sexual gratification, stimulation, andj
satisfaction from contact with children, or from fantasies they may have viewing children engaged in sexual;
activity or in sexually suggestive poses such as in person, in photographs or other visual media, or from;
literature describing such activity. ' 7

13. Individuals with a sexual interest in children collect sexually explicit or suggestive materialsi

in a variety of media, including photographs magazines motion pictures videotapes books slides and/or

drawings or other visual media, Individuals with a sexual interest in children oftentimes use these materials '

5

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 7 of_18

for their own sexual arousal and gratification. Further, they may use these materials to lower, or “groom,”
the inhibitions of children they are attempting to seduce, to arouse the selected child partner, or tot
demonstrate the desired sexual acts

14. lndividuals with a sexual interest in children almost always possess and maintain their “hard'
copies” of child pornographic material, that is, their pictures films video tapes magazines negativesl
photographs correspondence, mailing lists books tape recordings etc., in the privacy and security of their
home, email account or in “virtual” storage, like in the iCloud,'OneDrive or Dropbox.com. Individuals with
a sexual interest in children typically retain pictures films photographs negatives magazines
correspondence, books tape recordings mailing lists child erotica,' and videotapes for many years

15. “Child erotica,” as used in this Affidavit, is defined as materials or items that are sexually
arousing to certain individuals but which are not in and of themselves obscene or do not necessarily depict
minors in sexually explicit poses or positions Such material may include non-sexually explicit photographs `
(Such as minors depicted in undergarments in department store catalogs or advertising circulars), drawings
or sketches written descriptions/stories or journals

16'. Likewise, Individuals with a sexual interest in children often maintain their collections that
are in a digital or electronic format in a safe, secure and private environment, such as a computer and
Surrounding area or “virtual” storage. These collections are often maintained for several years and are kept
close by, or remotely accessible, usually at, or via, the collector’s residence, to enable the collector to viewl
his.collection, which is highly valued. 7

17. Individuals with a sexual interest in children also may correspond with and/or meet others to
7 share information and materials rarely destroy correspondence from other child pornography
distributors/collectors conceal such correspondence as they do their sexually explicit material; and often
maintain lists of names addresses and telephone numbers of individuals with whom they have been in

contact and who share the same interests in sex with children or child pomography.

6

_Case 3:19-mj-00059 Document 1 Fi|'ed on 04/08/.19 in TXSD Page 8 of 18

1'8. l individuals with a sexual interest in children prefer not to be without their child pomography,'
or prohibited-from its’ access for any prolonged time period. This behavior has been documented by law;
enforcement officers involved in the investigation of child pornography throughout the world.

" l9. Individuals With a sexual interest in children often have had, or continue to`maintain, multiple
email and social media accounts It is common for such individuals to control multiple email addresses in
their attempts to remain anonymous or thwart law enforcement’s efforts to investigate their illicit activity.`
Some individuals will create an account to imply that they are of a different age or sex depending on what
their online intentions are, or to pose as a'person a potential victim already knows Some individuals with a
4 sexual interest in children will open multiple accounts whether they be for email,-lsocial media or remote
storage, With common denominators that can be identified by the host company that operates that medium.
For example, a person with a sexual interest in children may create and maintain several different email
accounts but use the same email address as a “recovery” or “verifier” email account. Those individuals will
use the same technique for new social media, email or virtual storage accounts when their original ones are
compromised or shut down.

20. Individuals with a sexual interest in children often maintain contact information from their
trusted sources or like-minded individuals They also block, cancel or “unfriend,” contacts that they perceive
pose a threat to their illegal activity or have not maintained good standing. For example, another individual
with a sexual interest in chi'ldren, but preferred children of a different age range or ethnicity, might be
blocked by the other, They may also block a person who threatens to contact a parent or the police about
their online activity. Likewise, a victim of coercion, enticement and/or sexual exploitation may block a
suspect who is attempting to further victimizethem.

21. Based upon my training, knowledge and experience in investigations related t`o child
exploitation and my conversations with other law enforcement officers who have engaged in numerous

. investigations involving child pornography and exploitation, I am aware that individuals who access paid

7

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 9 of 18

subscription or free sites offering images and/or videos depicting child pornography do so for the purpose
of downloading or saving these images to their hard drive or other storage media so that the images and
videos can be added to ~ their collection. I know that individuals involved in the distribution of child
pornography also continue to obtain images of child pornography found elsewhere on_the Internet such as
newsgroups and websites, and via paid subscriptions as well as their own “trophy photos” of sexual
conquests involving the exploitation of children.

22. Additionally, based upon my training, knowledge and experience in investigations related to
child exploitation and child pornography cases I am aware that_individuals who have a sexual interest in
children will oftentimes have a collection of child pornography and will ask children to take and send naked
images of the themselves that would constitute child pornography as well as child erotica.

23. Furthermore, based upon my training, knowledge and experience in investigations related to
child exploitation and child pornography cases l am aware that individuals who have a sexual.interest in
children will oftentimes utilize social media such as Yahoo! Messenger, KlK Messenger and Craigslist and
other online services to meet and communicate with minors individuals with a sexual interest in children
know that social media allows for seemingly anonymous communication which they can then use to groom

the minors and set up meetings in order to sexually exploit them.

COMPUTERS AND CHILD PORNOGRAPHY

24. Based upon my knowledge, training, and experience in child exploitation and child
pornography investigations and the experience and training of other law enforcement officers with whom
I have had discussions computers and computer technology (including advances in smartphones tablets
and internet connectivity) have revolutionized the way in which children are exploited.and how child
pornography is produced, distributed, and utilized. Advancements in cellular telephone technology and
mobile applications have furthered those revolutionary methods of exploitation.

25. , Cellular telephones are routinely connected to computers to re~charge the batteries and
8 ,

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 10 of 18

synchronize the mobile telephone with their matching computer programs or “applications” on the
computer. Cellular telephones are connected to the user’s computer to transfer, Save or back-up files or to
download files programs or “applications” via the internet, as one would do for music or ring tones Users
connect their cellular telephones to their computer to save, or back-up, their content or upload those files
via the internet to a virtual storage medium like the iCloud, OneDrive' or Dropbox, which allow users to
access that content from any device with internet access including their mobile devices (cellular phones or
tablets) or another computer. Users can also download programs to their computers that mimic, or operate
as if they are using, applications on their cellular telephone Some of those examples include “iPadian,” l
“Andy,” and “BlueStacks.” People with a sexual interest in children have embraced these technologies in
their efforts to exploit children, conceal their true identities misdirect investigators hide evidence and
communicate with others with the same interests ‘

26. Technologies for portable cellular telephones their batteries internet connectivity and quick-
charge devices have- also greatly advanced. Today’s vehicles often advertise built-in options for internet
connectivity. ln early 2013, General Motors announced it would partner with AT&T to outfit most of its
2014 models With high-speed data connectivity, with those same options available from Chrysler, Audi and
Ford. These portable devices are commonly stored and used in vehicles and derive their power frombeing
plugged in to cigarette lighters or auxiliary power outlets Other portable navigation devices like the Garmin
or TomTom, provide turn-by-turn directions to previously unknown locations when the user inputs the
desired address or destination and are commonly kept or stored in the user’s vehicle Many modern vehicles
are equipped with satellite navigation from the factory. Modern computer technology in today’s vehicles
can navigate you to your destination, synchronize your cellular telephone to the on-board monitor for hands-
free use and adjust radio and environmental controls by responding to voice-activated commands The
suspects’ vehicles have increasingly become mobile storage places for evidence like the satellite navigation

devices lap_tops or storage media concealed from other household members They also can hold other '

9

Case 3:19-mj-00059 Document 1 Filed on 0_4/08/19 in TXSD Page 11 of 18

evidence linked to their travel for contact with like-minded adults and sexually exploited minors like
gasoline, toll booth and parking receipts or traffic tickets
27. Prior to the advent of computers and the internet, child pornography was produced using
cameras and film, resulting in either still photographs or movies The photographs required darkroom
facilities and a significant amount of Skill in order to develop and reproduce the images As a result, there
were definable costs involved with the production of images To distribute these images on any scale also
' required significant resources The distribution of these wares was accomplished through a‘combination of
personal contacts mailings and telephone calls and compensation for these wares would follow the same
paths More recently, through the use of computer technology and the lntemet, producers collectors and
distributors of child pornography can instantly and remotely upload images into virtual storage,' like in the
iCloud, OneDrive or Dropbox, allowing them to operate almost anonymously.
28. In addition, based upon my own knowledge, training, and experience in child exploitation
and child pornography investigations and the experience and training of other law enforcement officers
with whom I have had discussions the development of computers (including cellular telephones) and wi-fi
technology has also revolutionized the way in which those who seek child pornography are able to obtain
' this information. Computers and the modern “smartphone,” allow simplified, often anonymous
communication with persons far-removed from the solicitor. They can communicate with others with similar
interests or where laws against'sex with children are more lax or less enforced. They can also communicate

.directly with minor victims in a safe environment believing that their communications are anonymous
Computers also serve four basic functions in connection with child pornography: production,
communication distribution, and storage More specifically, the development and advancement of
computers and internet technology has changed the methods used by those who seek to sexually exploit
children and obtain access to child pornography in these ways

29. Producers of child pornography can now produce both still and moving images directly from

10

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 12 of 18

avcommon video or digital camera, including cameras contained in the latest smartphones A digital camera

can be attached, using a device such as a cable, or digital images are often uploaded from the camera’s

memory card, directly to the computer. lmages can then be stored, manipulated, transferred or printed

directly from the computer. Images can'be edited in ways similar to how a photograph may be altered v
lmages can be lightened, darkened, cropped, or otherwise manipulated. lThe producers of child pornography

can also use a device known as a scanner to transfer photographs into a computer-readable format. As a

result of this technology, it is relatively inexpensive and technically easy to produce, store, and distribute

child pornography. ln addition, there is an added benefit to the pornographer in that this method of

production does not leave as large a trail for law enforcement to follow.

30. The lnternet allows any computer to connect to another computer. By connecting to a host
computer, electronic contact can be made to literally millions of computers around the world A host
computer is one that is attached to a network and serves many users Host computers are sometimes operated
by commercial ISPs such as Comcast, AT&T and America Online (“AOL”), which allow subscribers to
dial a local number or otherwise directly connect to a network, which _is in turn, connected to the host
systems Host computers including ISPs allow e-mail service between subscribers and sometimes between
their own subscribers and those of other networks ln addition, these service providers act as a gateway for
their subscribers to the Internet or the World Wide Web.

31. _ The Internet allows users while still maintaining anonymity, to easily locate (i)» other
individuals with similar interests in sex with children or child pornography; and (ii) websites that offer
images of child pornography Like-minded individuals with a sexual interest in children and victims of child
exploitation, as well as witnesses to online exploitation, can be identified through a person’s “contacts” lists
_ v Which may be termed in the form of “friends” “contacts” or “followers.” Those who seek to obtain images
or videos of child pornography can use standard lnternet connections such as those provided by businesses

universities and government agencies to communicate with each other and to distribute or receive child

11

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 13 of 18

pornography These communication links allow contacts around the world as|easily as calling next door.
Additionally, these-communications can be quick, relatively secure, and as anonymous as desired All of
these advantages Which promote anonymity for both the distributor and recipient,` are well known and are
the foundation of transactions involving those who wish to gain access to child pornography over the
Internet. Sometimes the only way to identify both parties and verify the transportation of child pornography
over the Internet is to examine the recipient’s computer, including the Internet history and cache to look for
“footprints” or “relics”|of the websites and images accessed by the recipient.

32. The computer’s capability to store images in digital form makes it an ideal repository for
child pomography A single compact disk can store thousands of images and pages of text. The size of the
electronic storage media (commonly referred to as a hard drive) used in home computers has grown
tremendously within the last several years H»ard drives with the capacity of 500 gi~gabytes and larger are not
uncommon These drives can store thousands of images at very high resolution Magnetic storage located
in host computers adds another dimension to the equation It is possible to use a video camera to capture an
image, process that image in a computer with a video capture board, and save that image to storage in
another country Once this is done, there is no readily apparent evidence at the “scene of the crime.” Only
with careful laboratory examination of electronic storage devices is it possible to recreate the evidence trail.

33. Computer files or remnants of such files can be recovered months or even years after they
have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic files downloaded
to a hard drive can be stored for years at little to no cost. Even when such files have been deleted, they can
be recovered months or years later using readily available forensic tools When a person “deletes” a file on
a computer, the data contained in the file does not actually disappear; rather, that data remains on the hard _
drive until it is overwritten by new data. .Therefore, deleted files or remnants of deleted files may reside in
free space or slack Space - that is- in space on the hard drive that is not allocated to an active file or that is

unused after a file has been allocated to a set block of storage space ~ for long periods of time before they

12

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 14 of 18

are overwritten. ln addition, a computer’s operating system may also keep a record of deleted data in a
“swap” or “recovery” file Similarly, files that have been viewed via the Internet are automatically
downloaded into a temporary Internet directory or cache The browser typically maintains a fixed amount
of hard drive space devoted to these files and the files are only overwritten as they are replaced with more
recently viewed Internet pages fhus, the ability to retrieve residue of an electronic file from a hard drive
depends less on when the file was downloaded or viewed than on a particular user’s operating system,
storage capacity, and computer habits

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

. 34. I anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(0)(1)(A), by using the warrant to require the
Google Corporation to disclose copies of the records and other information to the government (including
the content of communications) particularly described in Section 1 of Attachment B. Upon receipt of the
information described in Section l of Attachment B, government-authorized persons will review that

information to locate the items described in Section ll of Attachment B.

CONCLUSION
35. Based on the forgoing, 1 request that the Court issue the proposed,search warrant. Because
the-warrant will be served on Google, who will then compile the requested records at a time convenient to

it, reasonable cause exists to permit the execution of the requested warrant at any time in the day or night.

36. This Court has jurisdiction to issue the requested warrant because it is “a court of competent
jurisdiction,” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and
2703(0)(1)(A). Specifically, the Court “a district court of the United States . _. . that - has jurisdiction over

the offense being investigated.”

13

Case 3:19-mj-00059 Document 1 Filed'on 04/08/19 in TXSD Page 15 of 18

37. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required

for the service or execution of this warrant.

Respectfully submitted,

‘M@’/w@/`Ez/%w./

DeWayne Leéiis
Special Agent _
DHS/ICE/Homeland Security lnvestigations

Subscribed to before m on A ' g , 2019

   
  

   
   

onorable Andrew M. Edison
UNTTED STATES MAGISTRATE JUDGE

14

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 16 of 18

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with a Google LLC customer’s Google Drive
account connected with the email address: hammerman0770@gmail.com from the date of its creation
through to the present that is stored at premises owned, maintained controlled, or operated by Google

LLC, a company headquartered at 1600 Ampitheater Parkway, Mountainview, California 94043.

Case 3:19-mj-00059 Document 1' Filed on 04/08/19 in TXSD Page 17 of 18

ATTACHMENT B -
Particular Things to be Seized

I. Information to be disclosed _by the Google LLC

To the extent that the information from the date of creation through to the present described
herein is within the possession, custody, or control of Google LLC including any add/edit/delete
logs emails records files other logs or information that have been deleted but are still available
to Google LLC, or have been preserved pursuant to a request made under 18 U.S'.C.l § 2703(f),
Google LLC is required to disclose the following information to the government for each account

or identifier listed:

a. Any and all Google Drive content(s), to include;
any add/edit/delete logs _
emails to or from the customer,
records
files
any other logs
or any other content(s), files photographs videos and/or information that is available to
Google LLC, whether it has been deleted or not, that are associated with the Google LLC -
customer’s account identified through the his email address: hammerman0770@gmail.com,
and; 7

b. All other old or new Google Drive accounts with their contents and logs as described in I(a)
above, utilized by the same customer; v

c. All records or other information regarding the identification of the account, to include full
name, physical address telephone numbers and other identifiers records of session times and
durations the date on which the account was created, the length of service, the IP address
used to_ register the account, log-in IP addresses associated with session times and dates
account status alternative e~mail addresses provided during registration, methods of
connecting, log files and means and source of payment (including any credit card or bank
account numbers);

d Lo g files

Case 3:19-mj-00059 Document 1 Filed on 04/08/19 in TXSD Page 18 of 18

The types of service utilized;

All records or other information stored at any time by an individual using the account,
including address books contact and buddy lists calendar data, pictures and files;

. All records pertaining to communications between Google LLC, and any person regarding the

account, including contacts with support services and records of actions taken.

'Informa_tion to be seized by the government

All information from the date'of creation through to the present described above that
constitutes fruits evidence and instrumentalities of violations of 18 U.S.C. §§ 2252 and
2252A, involving the customer’s/user’s account associated with his email address
“hammerman0770@gmail.com,” including, for each account or identifier listed, information
pertaining to the following matters _
. All images depicting children engaging in sexually explicit conduct as defined in 18 U.S.C. §
2256
. All electronic communications regarding children engaging in sexually explicit conduct;
. All communications with potential minors involving sexual topics or in an effort to seduce
the minor. 7
. Any evidence that would tend to identify the person using the account when any of the items
listed in subparagraphs a-c were sent, read, copied or downloaded
. Records relating to who created, used, or communicated with the account or identifier,
including records about their identities and whereabouts

Method of Delivery
Google LLC shall disclose items seized pursuant to this search warrant by sending
(notwithstanding Title 18, United States Code, Section 2252A, or similar statute or code) to
the listed Special Agent. Google LLC shall disclose responsive data, if any, by delivering on
any digital media storage device via the United States Postal Service or_ commercial interstate
' carrier (notwithstanding Title 18, United States Code, Section 2252A, or similar statute or
code) c/o Special Agent DeWayne Lewis, Homeland Security lnvestigations 601 Rosenberg
Avenue, Suite 201, Galveston, Texas 77550.

